Exhibit 10.2
(WSI LOGO) [g17778g1777802.gif]
2007 EQUITY AND PERFORMANCE
INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document
Table Of Contents

          Section   Page #
1. Purpose of the Plan
    2  
2. Definitions
    2  
3. Stock Subject to the Plan
    7  
4. Administration of the Plan
    8  
5. Eligibility
    9  
6. Option Rights
    9  
7. Stock Appreciation Rights (SARs)
    12  
8. Restricted Stock and Restricted Stock Units
    14  
9. Performance Compensation Awards
    16  
10. Other Awards
    17  
11. Awards to Non-Employee Directors
    18  
12. Fractional Shares
    18  
13. Transferability
    18  
14. Right of Recapture
    19  
15. Adjustment Upon Changes in Capital Structure and Other Events
    19  
16. Rights as a Stockholder
    21  
17. No Special Employment Rights; No Right to Stock Award
    21  
18. Securities Matters
    22  
19. Withholding Taxes
    22  
20. Amendment or Termination of the Plan
    23  
21. No Obligation to Exercise
    24  
22. Transfers Upon Death
    24  
23. Expenses and Receipts
    24  
24. Compliance with Rule 16b-3
    24  
25. Failure to Comply
    25  
26. Effective Date of Plan
    25  
27. Term of the Plan
    25  
28. Separability of Provisions
    25  
29. Applicable Law
    25  
30. Payments to Persons Other than Participants
    25  
31. Non-Exclusivity of Plan
    26  
32. Reliance on Reports
    26  
33. Other Agreements
    26  

Page 1



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

1.   Purpose of the Plan       The purpose of the 2007 Equity and Performance
Incentive Plan (the “Plan”) is to attract and retain directors, officers and
employees of Waste Services, Inc. and its Affiliates, and to provide a means
whereby directors, officers, employees, consultants and advisors (and
prospective directors, officers, employees, consultants and advisors) of the
Company and its Affiliates can acquire equity interests in the Company and to
provide to such persons incentives and rewards for superior performance and
align the interests of such persons with those of the Company’s stockholders.  
2.   Definitions       As used in the Plan, the following definitions apply to
the terms indicated below:       “Account” means an account established in the
Participant’s name to track Awards to that Participant.       “Affiliate” means
(i) any person or entity that directly or indirectly controls, is controlled by
or is under common control with the Company and/or (ii) to the extent provided
by the Board, any person or entity in which the Company has a significant
interest. The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as applied to any person or
entity, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such person or entity,
whether through the ownership of voting or other securities, by contract or
otherwise.       “Beneficiary” means upon the employee’s death, the employee’s
successors, heirs, executors and administrators, as the case may be.      
“Board” or “Board of Directors” means the Board of Directors of the Company.    
  “Cause” means, unless the applicable Evidence of Award provides otherwise:

  (i)   the Company or an Affiliate having “cause” to terminate a Participant’s
employment or service, as defined in any employment or consulting agreement
between the Participant and the Company or an Affiliate in effect at the time of
such termination; or     (ii)   in the absence of any such employment or
consulting agreement (or the absence of any definition of “Cause” contained
therein),         (A) the Participant’s commission of, conviction for, plea of
guilty or nolo contendere to a felony or a crime involving moral turpitude, or
other material act or omission involving dishonesty or fraud,       (B) the
Participant’s conduct that brings or is reasonably likely to bring the Company
or any of its Affiliates into public disgrace or disrepute and that affects the
Company’s or any Affiliate’s business in any material way,       (C) the
Participant’s failure to perform duties as reasonably directed by the Company or
the Participant’s material violation of any rule, regulation, policy or plan for
the conduct of any service provider to the Company or its Affiliates or its or
their business (which, if curable, is not cured within 10 days after notice
thereof is provided to the Participant),

Page 2



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

    (D) the Participant’s gross negligence, willful malfeasance or material act
of disloyalty with respect to the Company or its Affiliates (which, if curable,
is not cured within 10 days after notice thereof is provided to the
Participant), or       (E) any material breach by the Participant of any
provisions of any restrictive covenants contained in any employment agreements
or similar agreements.

    Any determination of whether Cause exists shall be made by the Committee in
its sole discretion. Any rights the Company may have hereunder in respect of the
events giving rise to Cause shall be in addition to the rights the Company may
have under any other agreement with a Participant or at law or in equity.      
A “Change in Control” means the occurrence of any one of the following:

  (i)   the sale or lease of all or substantially all of the assets of the
Company to any other person or entity other than a direct or indirect
wholly-owned subsidiary or parent of the Company;     (ii)   a merger,
amalgamation, consolidation or other reorganization of the Company with any
other entity (other than a direct or indirect wholly-owned subsidiary or parent
of the Company) in which the Company is not the surviving entity or becomes
owned entirely by another entity, unless at least 50% of the outstanding voting
securities of the surviving or parent corporation, as the case may be,
immediately following such transaction are beneficially held by the same persons
and/or entities that beneficially held the outstanding voting securities of the
Company immediately prior to such transaction, and such outstanding voting
securities are beneficially held by such persons and/or entities in
substantially the same proportion as such persons and/or entities beneficially
held the outstanding voting securities of the Company immediately prior to such
transaction;     (iii)   the acquisition of beneficial ownership, as such term
is defined in the Exchange Act in a single transaction or series of related
transactions (by tender offer or otherwise), of more than 50% of the voting
securities of the Company by a single person or entity (other than the Company
or any Affiliate (as such term is defined in Rule 12b-2 under the Exchange Act)
of the Company, a trustee or any other fiduciary or committee of any employee
benefit plan of the Company, or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of the stock of the Company) or “group” within the meaning of
Section 13(d)(3) of the Exchange Act, whether through the acquisition of
previously issued and outstanding voting securities or of voting securities that
have not been previously issued, or any combination thereof;     (iv)   the
voluntary or involuntary dissolution, liquidation or winding up of the Company,
or the adoption of any resolution with respect thereto; or     (v)   the
individuals who constituted the Board of Directors as of the Effective Date of
the Plan (the “Incumbent Board”) ceasing for any reason to constitute at least a
majority of the Board; provided, that any person becoming a director whose
election or nomination for election was approved by a majority of the members of
the Incumbent Board shall be considered, for purposes of this Plan, a member of
the Incumbent Board; and provided further that, notwithstanding anything herein
to the contrary, a Change of Control shall not be deemed to have occurred in

Page 3



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

      connection with (1) any public offering of the common stock of the Company
for cash; (2) any transaction with an entity or group that includes, is
affiliated with or is wholly or partially controlled by, one or more executive
officers of the Company in office immediately prior to the transaction that
would otherwise constitute a Change of Control; or (3) any capital raising
transaction (including any investment by one or more private equity funds) for
the purpose of financing acquisitions specifically identified by the Board.

    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.       “Committee” means a committee of at least two people as the Board
may appoint to administer the Plan or, if no such committee has been appointed
by the Board, the Board.       “Common Stock” means shares of common stock, par
value $.01 per share, of the Company or any security into which such shares of
common stock may be changed by reason of any transaction or event of the type
referred to in Section 15 of this Plan.       “Company” means Waste Services,
Inc., a Delaware corporation.       “Covered Employee” means a Participant who
is, or is determined by the Committee to be likely to become, a “covered
employee” within the meaning of Section 162(m) of the Code (or any successor
provision).       “Date of Grant” means the date specified by the Committee on
which a grant of an Award under this Plan shall become effective (which date
shall not be earlier than the date on which the Committee takes action with
respect thereto).       “Effective Date” means the first date upon which the
Plan has been approved by both the Board and the stockholders of the Company.  
    “Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3, and (ii) an “outside director” within the
meaning of Section 162(m) of the Code.       “Eligible Person” means any
(i) individual employed by the Company or an Affiliate, (ii) Non-Employee
Director; (iii) a consultant or advisor to the Company or an Affiliate who may
be offered securities registrable on Form S-8 under the Securities Act: or
(iv) prospective employees, officers, consultants or advisors who have accepted
offers of employment or consultancy from the Company or its Affiliates (and
would satisfy the provisions of clauses (i) or (iii) above once he or she begins
employment or providing services to the Company or its Affiliates).      
“Evidence of Award” means an agreement, certificate, resolution or other type of
writing or other evidence approved by the Committee which sets forth the terms
and conditions of the Option Rights, Stock Appreciation Rights, Restricted Stock
or Restricted Stock Units. An Evidence of Award may be in an electronic medium,
may be limited to a notation on the books and records of the Company and, with
the approval of the Committee, need not be signed by a representative of the
Company or a Participant.       “Exchange Act” means the Securities Exchange Act
of 1934 and the rules and regulations thereunder, as such law, rules and
regulations may be amended from time to time.       “Fair Market Value” of a
share of Common Stock means, as of any particular date, the closing sale price
per share of Common Stock on the national securities exchange on which the
Common Stock is then listed, the final reported bid sale price per share of
Common Stock on the principal

Page 4



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

    national automated system which the Common Stock is then quoted or, if the
Common Stock is not then listed or quoted, the fair market value of the Common
Stock as determined by the Committee.       “Incentive Stock Option” means an
Option Right that is intended to qualify as an “incentive stock option” under
Section 422 of the Code and otherwise meets the requirements set forth in the
Plan.       “Incumbent Board” has the meaning given such term in the definition
of “Change of Control”       “Immediate Family Members” means any person who is
a “family member” of the Participant, as such term is used in the instructions
to form S-8 under the Securities Act.       “Indemnifiable Person” shall have
the meaning set forth in Section 4(e) of this Plan.       “Mature Shares” means
shares of Common Stock owned by a Participant that have been either previously
acquired by the Participant on the open market or meet such other requirements,
if any, as the Committee may determine are necessary in order to avoid an
accounting earnings charge on account of the use of such shares to pay the
Option Price or satisfy a withholding obligation of the Participant.      
“Non-Employee Director” means a director of the Company who is not an employee
of the Company or any Affiliate.       “Non-Qualified Stock Option” means an
Option Right that is not an Incentive Stock Option within the meaning of
Section 422 of the Code.       “Optionee” means the person named in an Evidence
of Award evidencing an outstanding Option Right.       “Option Period” shall
have the meaning set forth in Section 6 (e) of the Plan.       “Option Price”
means the purchase price payable on exercise of an Option Right.       “Option
Right” means the right to purchase shares of Common Stock upon exercise of an
option granted pursuant to Section 6 or Section 11 of this Plan.      
“Participant” means a person who is selected by the Committee to participate in
the Plan and to receive an Award under this Plan.       “Performance
Compensation Award” shall mean any award designated by the Committee as a
Performance Compensation Award pursuant to Section 9 of the Plan.      
“Performance Formula” shall mean, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.      
“Performance Goals” shall mean, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Objectives.

Page 5



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

    “Performance Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received,
when so determined by the Committee, Performance Compensation Awards pursuant to
this Plan. The Performance Objectives applicable to any award to a Covered
Employee shall be based on specified levels of performance of the Company
(and/or one or more Affiliates, divisions or operational units or any
combination of the foregoing) and shall include the following: (i) net earnings
or net income (before or after taxes); (ii) basic or diluted earnings per share
(before or after taxes); (iii) net revenue or revenue growth; (iv) gross profit
or gross profit growth; (v) operating profit (before or after taxes);
(vi) return measures (including, but not limited to, return on assets, capital,
invested capital, equity, or sales); (vii) cash flow (including, but not limited
to, operating cash flow, free cash flow, and cash flow return on capital);
(viii) earnings before or after taxes, interest, depreciation and/or
amortization; (ix) gross or operating margins; (x) share price (including, but
not limited to, growth measures and total stockholder return); (xi) expense
targets; (xii) margins; (xiii) operating efficiency; (xiv) objective measures of
customer satisfaction; (xv) working capital targets; (xvi) measures of economic
value added; (xvii) enterprise value; (xviii) sales; (xix) debt levels and net
debt; (xx) timely opening of new facilities; (xxi) completion of acquisitions;
(xxii) customer retention; (xxiii) employee retention; and (xxiv) objective
measures of personal targets, goals or completion of projects.      
“Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a Performance Compensation Award.       “Permitted Transferee”
shall have the meaning set forth in Section 13(b) of the Plan.       “Plan”
means the Waste Services, Inc. 2007 Equity and Performance Incentive Plan, as it
may be amended from time to time.       “Restricted Period” means the period of
time determined by the Committee during which an Award is subject to
restrictions or, as applicable, the period of time within which performance is
measured for purposes of determining whether an Award has been earned.      
“Restricted Stock” means shares of Common Stock granted pursuant to Section 8 or
Section 11 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers referred to in such Section 8 has lapsed.      
“Restricted Stock Unit” means an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities or other property, subject to
certain restrictions (including without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted pursuant to Section 8 or Section 11 of this
Plan.       “Retirement” means a termination of employment with the Company and
its Affiliate at or after the attainment of (i) age 65, (ii) age 55 with at
least 10 years of continuous employment, (iii) 30 years of continuous
employment, or (iv) as may otherwise be determined by the Committee in its
discretion.       “Rule 16b-3” means Rule 16b-3 of the Securities and Exchange
Commission (or any successor rule to the same effect) as in effect from time to
time.       “SAR Period” shall have the meaning set forth in Section 7(f) of the
Plan.       “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

Page 6



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

    “Spread” means the excess of the Fair Market Value per share of the Common
Stock on the date when a Stock Appreciation Right is exercised, (or on the date
when Option Rights are surrendered in payment of the Option Price of other
Option Rights) over the Option Price provided for in the related Option Right,
or where a SAR is granted independent of an Option Right, over the exercise
price determined by the Committee at the time of grant of the SAR.       “Stock
Appreciation Right” or “SAR” means the right to receive in cash, stock, or any
combination thereof, the Spread of a share of Common Stock, which right is
granted pursuant to Section 7 or Section 11 hereof and subject to the terms and
conditions contained therein.       “Stock Award” or “Award” means an Option
Right, SAR, Restricted Stock, Restricted Stock Unit, Performance Compensation
Award or Stock Bonus Award granted pursuant to the terms of the Plan.      
“Stock Bonus” means a grant of a bonus payable in shares of Common Stock
pursuant to Section 10 hereof.       “Subsidiary” means for purposes of any
grant of Incentive Stock Options, any corporation in which at the time the
Company owns or controls, directly or indirectly, more than 50% of the total
combined voting power represented by all classes of stock issued by such
corporation.       “Vesting Date” means the date established by the Committee on
which a Participant has the ability to acquire all or a portion of a grant of
Option Rights, or SAR or the date upon which the restrictions on a Restricted
Stock grant shall lapse.   3.   Stock Subject to the Plan

  (a)   Subject to adjustment as provided in Section 15 of this Plan, the number
of shares of Common Stock that may be issued or transferred with respect to
Awards granted under the Plan shall not exceed in the aggregate 4,500,000
shares. Such shares may be shares of original issuance or treasury shares or a
combination of the foregoing. Upon the payment of any Option Price by the
transfer to the Company of Common Stock or upon satisfaction of any withholding
amount by means of transfer or relinquishment of Common Stock, there shall be
deemed to have been issued or transferred under this Plan only the net number of
shares of Common Stock actually issued or transferred by the Company.     (b)  
No Participant shall be granted Option Rights or Stock Appreciation Rights for
more than 450,000 shares of Common Stock during any calendar year, subject to
adjustments as provided in Section 15 of this Plan.     (c)   The number of
shares available in Section 3(a) above shall be adjusted to account for shares
relating to awards that expire, are forfeited or are transferred, surrendered or
relinquished upon the payment of any Option Price by the transfer to the Company
of shares of Common Stock or upon satisfaction of any withholding amount. Upon
payment in cash of the benefit provided by any award granted under this Plan,
any shares that were covered by that award shall again be available for issue or
transfer hereunder.     (d)   No more than 450,000 shares of Common Stock
(subject to adjustments as provided in Section 15 of this Plan) may be earned in
respect of Performance Compensation Awards granted pursuant to Section 9 of the
Plan to any single Participant for a single calendar year during a Performance
Period, or in the event such Performance Compensation Award is paid in cash,
other securities, other Awards or other property, no more than the

Page 7



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

      Fair Market Value of 450,000 shares of Common Stock (subject to
adjustments as provided in Section 15 of the Plan) on the last day of the
Performance Period to which such Award relates.

4.   Administration of the Plan

  (a)   This Plan shall be administered by the Committee. To the extent required
to comply with the provisions of Rule 16b-3 (if the Board is not acting as the
Committee under the Plan) or necessary to obtain the exception for
performance-based compensation under Section 162(m) of the Code, as applicable,
it is intended that each member of the Committee shall, at the time he or she
takes any action with respect to an Award under the Plan, be an Eligible
Director. However, the fact that a Committee member shall fail to qualify as an
Eligible Director shall not invalidate any Award granted by the Committee that
is otherwise validly granted under the Plan. The majority of the members of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present or acts approved in writing
by a majority of the Committee shall be deemed the acts of the Committee.    
(b)   Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with Awards; (iv) determine the terms and conditions of
any Award; (v) determine whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, shares of Common Stock, other
securities, other Awards or other property, or canceled, forfeited, or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended; (vi) determine whether, to what extent, and under what
circumstances the delivery of cash, Common Stock, other securities, other Awards
or other property and other amounts payable with respect to an Award shall be
deferred either automatically or at the election of the Participant or of the
Committee; (vii) interpret, administer, reconcile any inconsistency in, correct
any defect in and/or supply any omission in the Plan and any instrument or
agreement relating to, or Award granted under, the Plan; (viii) establish,
amend, suspend, or waive any rules and regulations and appoint such agents as
the Committee shall deem appropriate for the proper administration of the Plan;
(ix) accelerate the vesting or exercisability of, payment for or lapse of
restrictions on Awards, provided that the Committee may only exercise this
authority in the event of a change of control or the death, disability or
Retirement of a Participant; and (x) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan.     (c)   The Committee may delegate to one or more
officers of the Company or any Affiliate the authority to act on behalf of the
Committee with respect to any matter, right, obligation, or election that is the
responsibility of or that is allocated to the Committee herein, and that may be
so delegated as a matter of law, except for grants of Awards to persons
(i) subject to Section 16 of the Exchange Act or (ii) who are, or who are
reasonably expected to be Covered Employees.     (d)   Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award or any documents evidencing Awards granted pursuant to the Plan shall be
within the sole discretion of the Committee, may be made at any time and shall
be final, conclusive and

Page 8



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

      binding upon all persons or entities, including, without limitation, the
Company, any Affiliate, any Participant, any holder or beneficiary of any Award,
and any stockholder of the Company.     (e)   No member of the Committee shall
be liable for any action, omission, or determination relating to the Plan or any
Award hereunder, and the Company shall indemnify and hold harmless each member
of the Committee and each other director or employee of the Company to whom any
duty or power relating to the administration or interpretation of the Plan has
been delegated (an “Indemnifiable Person”) against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Committee) arising out of any action, omission or
determination relating to the Plan or any Award hereunder, provided, that the
Company shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding and once the Company gives notice of its intent to
assume the defense, the Company shall have sole control over such defense with
counsel of the Company’s choice. The foregoing right of indemnification shall
not be available to the extent that a final judgment or other final adjudication
(in either case not subject to further appeal) binding upon such Indemnifiable
Person determines that the acts or omissions of such Indemnifiable Person giving
rise to the indemnification claim resulted from such Indemnifiable Person’s bad
faith, fraud or willful criminal act or omission or that such right of
indemnification is otherwise prohibited by law or by the Company’s Certificate
of Incorporation or Bylaws. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such Indemnifiable
Person may be entitled under the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any other power that the Company
may have to indemnify such Indemnifiable Person or hold them harmless.

5.   Eligibility

  (a)   The persons who shall be eligible to receive Awards pursuant to the Plan
shall be such Eligible Persons as the Committee shall select in its discretion.
    (b)   In order to facilitate the making of any grant or combination of
grants under this Plan, the Committee may provide for such special terms for
Awards to Participants who are foreign nationals or who are employed by the
Company or any Affiliate outside of the United States of America as the
Committee may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom. Moreover, the Committee may approve such
supplements to or amendments, restatements or alternative versions of this Plan
as it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of this Plan as in effect for any other purpose, and the
Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this Plan. No
such special terms, supplements, amendments or restatements, however, shall
include any provisions that are inconsistent with the terms of this Plan as then
in effect unless this Plan could have been amended to eliminate such
inconsistency without further approval by the shareholders of the Company.

6.   Option Rights       The Committee may, from time to time and upon such
terms and conditions as it may determine, authorize the granting to Participants
of options to purchase shares of Common Stock. Each such grant may utilize any
or all of the authorizations, and shall be subject to all of the requirements,
contained in the following provisions:

Page 9



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document



  (a)   Each Option Right granted under the Plan shall be clearly identified in
the applicable Evidence of Award as either an Incentive Stock Option or as a
Non-Qualified Stock Option. In the absence of such identification, an Option
Right shall be deemed to be a Non-Qualified Stock Option.     (b)   Each grant
of Option Rights shall be evidenced by an Evidence of Award, which shall contain
such terms and provisions, consistent with this Plan, as the Committee may
approve. Certificates for shares of Common Stock purchased upon the exercise of
an Option Right shall be issued in the name of the Participant or his or her
Beneficiary (or Permitted Transferee), as the case may be, and delivered to the
Participant or his or her Beneficiary (or Permitted Transferee), as the case may
be, as soon as practicable following the effective date on which the Option
Right is exercised.     (c)   Each grant shall specify the number of shares of
Common Stock to which it pertains, subject to the limitations set forth in
Section 3 of this Plan.     (d)   Each grant shall specify an Option Price per
share, which shall be at least be equal to the Fair Market Value per share on
the Date of Grant, except as permitted in connection with the issuance of Option
Rights in a transaction to which Section 424(a) of the Code applies.     (e)  
Option Rights shall vest and become exercisable in such manner and on such date
or dates determined by the Committee and shall expire after such period, not to
exceed ten years, as may be determined by the Committee (the “Option Period”);
provided, however, that the Option Period shall not exceed five years from the
Date of Grant in the case of an Incentive Stock Option granted to a Participant
who on the Date of Grant owns stock representing more than 10% of the voting
power of all classes of stock of the Company or any Affiliate; provided,
further, that notwithstanding any Vesting Dates set by the Committee, the
Committee may, in its sole discretion, accelerate the exercisability of any
Option Right, which acceleration shall not affect the terms and conditions of
such Option Right other than with respect to exercisability, provided that the
Committee may only exercise this authority in the event of a change of control
or the death, disability or Retirement of a Participant. Unless a longer vesting
period is provided by the Committee in the Evidence of Award (i) an Option Right
shall vest and become exercisable to the extent of one-third of the number of
shares covered thereby one year after the Date of Grant and to the extent of an
additional one-third of such shares after each of the next two successive years
thereafter; (ii) the unvested portion of an Option Right shall expire upon
termination of employment or service of the Participant granted the Option
Right, and the vested portion of such Option Right shall remain exercisable for
(A) one year following termination of employment or service by reason of such
Participant’s death, disability (as determined by the Committee in its sole
discretion) or Retirement, but not later than the expiration of the Option
Period; or (B) 90 days following termination of employment or service for any
reason other than such Participant’s death, disability or Retirement, and other
than such Participant’s termination of employment or service for Cause, but not
later than the expiration of the Option Period; and (iii) both the unvested and
the vested portion of an Option Right shall expire upon the termination of the
Participant’s employment or service by the Company for Cause. Such Option Rights
shall become fully vested and exercisable immediately prior to the Change in
Control.     (f)   Each Option Right shall be exercisable in whole or in part;
provided, however, that no partial exercise of an Option Right shall be for an
aggregate exercise price of less than $1,000, unless such partial exercise
represents the entire unexercised portion of the Option Right or the entire
portion of the Option Right that is then exercisable. The partial

Page 10



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

      exercise of an Option Right shall not cause the expiration, termination or
cancellation of the remaining portion thereof. Upon the partial exercise of an
Option Right, the Evidence of Award evidencing such Option Right and any related
SARs shall be returned to the Participant exercising such Option Right together
with the delivery of the certificates described in Section 6(b) hereof.     (g)
  An Option Right shall be exercised by delivering written or electronic notice
to the Company’s principal office, to the attention of its Secretary, and shall
be effective no later than five business days from the date of delivery of the
written notice. Such notice shall be accompanied by the Evidence of Award or
agreements evidencing the Option Right and any related SARs, shall specify the
number of shares of Common Stock with respect to which the Option Right is being
exercised and the effective date of the proposed exercise and shall be signed by
the Participant. The Participant may withdraw such notice at any time prior to
the close of business on the business day immediately preceding the effective
date of the proposed exercise, in which case such Evidence of Award or
agreements shall be returned to him or her.     (h)   Payment for shares of
Common Stock purchased upon the exercise of an Option Right shall be made on the
effective date of such exercise either:

  (i)   in cash, by certified check, bank cashier’s check or wire transfer;    
(ii)   unless provided otherwise in the applicable Evidence of Award, in shares
of Common Stock owned by the Participant that are not subject to any pledge or
other security interest and that are Mature Shares and that are valued at their
Fair Market Value on the effective date of such exercise, or partly in shares of
Common Stock with the balance in cash, by certified check, bank cashier’s check
or wire transfer;     (iii)   unless provided otherwise in the applicable
Evidence of Award, pursuant to procedures adopted by the Committee whereby the
Participant, by a properly written notice, shall direct (1) an immediate market
sale or margin loan respecting all or a part of the shares of Common Stock to
which the Participant is entitled upon exercise pursuant to an extension of
credit by the Company to the Participant of the exercise price, (2) the delivery
of the shares of Common Stock from the Company directly to the brokerage firm,
and (3) the delivery of the exercise price from the sale or margin loan proceeds
from the brokerage firm directly to the Company;     (iv)   at the discretion of
the Committee and to the extent permitted by law, by such other provision as the
Committee may from time to time prescribe; or     (v)   any combination of the
foregoing.

  (i)   Each grant shall specify whether the Option Price shall be payable
(i) in cash or by check acceptable to the Company; (ii) by the actual or
constructive transfer to the Company of non-forfeitable, unrestricted shares of
Common Stock owned by the Optionee having a value at the time of exercise equal
to the total Option Price; or (iii) by a combination of such methods of payment.
    (j)   Successive grants may be made to the same Participant whether or not
any Option Rights previously granted to such Participant remain unexercised.

Page 11



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

  (k)   The exercise of an Option Right shall result in the cancellation on a
share-for—share basis of any related Stock Appreciation Right authorized under
Section 7 of the Plan.     (l)   To the extent that the aggregate Fair Market
Value (determined as of the time the Option Right is granted) of any stock with
respect to which Incentive Stock Options granted under this Plan and all other
plans of the Company (and any plans of any “subsidiary corporation” or “parent
corporation” of the Company within the meaning of Section 424 of the Code) are
first exercisable by any employee during any calendar year shall exceed the
maximum limit, if any, imposed from time to time under Section 422 of the Code,
such Option Rights in excess of such limit shall be treated as Non-Qualified
Stock Options. In such an event, the determination of which Option Rights shall
remain Incentive Stock Options and which shall be treated as Non-Qualified Stock
Options shall be based on the order in which such Option Rights were granted.
All other terms and provisions of such Option Rights that are deemed to be
Non-Qualified Stock Options shall remain unchanged.     (m)   No Incentive Stock
Option may be granted to an individual if, at the time of the proposed grant,
such individual owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any of its
“Subsidiary Corporations” (within the meaning of Section 424 of the Code),
unless (i) the exercise price of such Incentive Stock Option is at least one
hundred ten percent (110%) of the Fair Market Value of a share of Common Stock
at the time such Incentive Stock Option is granted and (ii) such Incentive Stock
Option is not exercisable after the expiration of five years from the date such
Incentive Stock Option is granted.     (n)   Each Participant awarded an
Incentive Stock Option under the Plan shall notify the Company in writing
immediately after the date he or she makes a disqualifying disposition of any
Common Stock acquired pursuant to the exercise of such Incentive Stock Option. A
“disqualifying disposition” is any disposition (including, without limitation,
any sale) of such Common Stock before the later of (A) two years after the date
of grant of the Incentive Stock Option or (B) one year after the date of
exercise of the Incentive Stock Option. The Company may, if determined by the
Committee and in accordance with procedures established by the Committee, retain
possession of any Common Stock acquired pursuant to the exercise of an Incentive
Stock Option as agent for the applicable Participant until the end of the period
described in the preceding sentence.

7.   Stock Appreciation Rights (SARs)       The Committee may also authorize the
granting of Stock Appreciation Rights in respect of Option Rights granted
hereunder at any time prior to the exercise or termination of such related
Option Rights; provided, however, that a Stock Appreciation Right awarded in
relation to an Incentive Stock Option must be granted concurrently with such
Incentive Stock Option. The Committee may also award SARs to a Participant
independent of any Option Rights. A Stock Appreciation Right shall be a right,
exercisable by surrender of the related Option Right (if applicable), to receive
from the Company an amount determined by the Committee, which shall be expressed
as a percentage of the Spread (not exceeding 100%) at the time of exercise. The
Committee may grant Stock Appreciation Rights pursuant to the Plan, which Stock
Appreciation Rights shall be evidenced by Evidence of Awards in such form as the
Committee shall from time to time approve. Each such grant may utilize any or
all of the authorizations, and shall be subject to all of the requirements,
contained in the following provisions:

  (a)   Each grant of SARs shall be evidenced by an Evidence of Award that shall
describe such Stock Appreciation Rights, identify the related Option Rights, if
applicable, state that such

Page 12



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

      Stock Appreciation Rights are subject to all the terms and conditions of
this Plan, and contain such other terms and provisions, consistent with this
Plan, as the Committee may approve.     (b)   The exercise price of any SAR
granted under the Plan shall be determined by the Committee at the time of the
grant of such SAR.     (c)   Any grant may specify that the amount payable on
exercise of a SAR may be paid by the Company in cash, in shares of Common Stock
or in any combination thereof and may either grant to the Participant or retain
in the Committee the right to elect among those alternatives.     (d)   Any
grant may specify that the amount payable on exercise of a SAR may not exceed a
maximum specified by the Committee at the Date of Grant.     (e)   Any grant may
specify waiting periods before exercise and permissible exercise dates or
periods and if applicable, shall provide that no SAR may be exercised except at
a time when the related Option Right is also exercisable and at a time when the
Spread is positive.     (f)   A SAR granted in connection with an Option Right
shall become exercisable and shall expire according to the same vesting schedule
and expiration provisions as the corresponding Option Right. A SAR granted
independent of an Option Right shall vest and become exercisable and shall
expire in such manner and on such date or dates determined by the Committee and
shall expire after such period, not to exceed ten years, as may be determined by
the Committee (the “SAR Period”); provided, however, that notwithstanding any
Vesting Dates set by the Committee, the Committee may, in its sole discretion,
accelerate the exercisability of any SAR, which acceleration shall not affect
the terms and conditions of such SAR other than with respect to exercisability,
provided that the Committee may only exercise this authority in the event of a
change of control or the death, disability or Retirement of a Participant.
Unless a longer vesting period is provided by the Committee in the Evidence of
Award: (i) a SAR shall vest and become exercisable to the extent of one-third of
the number of shares covered thereby one year after the Date of Grant and to the
extent of an additional one-third of such shares after each of the next two
successive years thereafter (ii) the unvested portion of a SAR shall expire upon
termination of employment or service of the Participant granted the SAR, and the
vested portion of such SAR shall remain exercisable for (A) one year following
termination of employment or service by reason of such Participant’s death,
disability (as determined by the Committee in its sole discretion) or
Retirement, but not later than the expiration of the SAR Period or (B) 90 days
following termination of employment or service for any reason other than such
Participant’s death, disability or Retirement, and other than such Participant’s
termination of employment or service for Cause, but not later than the
expiration of the SAR Period; and (iii) both the unvested and the vested portion
of a SAR shall expire upon the termination of the Participant’s employment or
service by the Company for Cause.     (g)   Each SAR may be exercised in whole
or in part; provided, however, that no partial exercise of a SAR shall be for an
aggregate amount different from the partial exercise of the corresponding Option
Right described in Section 6(f) hereof. The partial exercise of a SAR shall not
cause the expiration, termination or cancellation of the remaining portion
thereof. Upon the partial exercise of a SAR, the Evidence of Award evidencing
such SAR, marked with such notations as the Committee may deem appropriate to
evidence

Page 13



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

      such partial exercise, shall be returned to the Participant exercising
such SAR, together with the payment for the exercised SAR.     (h)   A SAR shall
be exercised by delivering written or electronic notice to the Company’s
principal office, to the attention of its Secretary, and shall be effective no
later than five business days from the date of delivery of the written notice.
Such notice shall be accompanied by the Evidence of Award or agreements
evidencing the SAR, shall specify the number of shares of Common Stock with
respect to which the SAR is being exercised and the effective date of the
proposed exercise, and shall be signed by the Participant. The Participant may
withdraw such notice at any time prior to the close of business on the business
day immediately preceding the effective date of the proposed exercise, in which
case the Evidence of Award evidencing the SAR shall be returned to him or her.
Notwithstanding the foregoing, if on the last day of the Option Period (or in
the case of a SAR independent of an option, the SAR Period), the Spread is
positive, the Participant has not exercised the SAR or the corresponding Option
Right (if applicable), and neither the SAR nor the corresponding Option Right
(if applicable) has expired, such SAR shall be deemed to have been exercised by
the Participant on such last day and the Company shall make the appropriate
payment therefor.     (i)   Any grant may specify that such SAR may be exercised
only in the event of a Change in Control or other similar transaction or event.
    (j)   Upon the occurrence of a Change in Control, any SAR granted under the
Plan and outstanding at such time shall be fully vested and exercisable
immediately prior to the Change in Control and shall remain exercisable until
its expiration, termination or cancellation pursuant to the terms of the Plan.

8.   Restricted Stock and Restricted Stock Units       The Committee may also
authorize the grant to Participants of Restricted Stock or Restricted Stock
Units. Each grant of Restricted Stock or Restricted Stock Units shall be
evidenced by an Evidence of Award in such form and containing such terms and
conditions and subject to such agreements or understandings as the Committee
shall from time to time approve. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the requirements, contained in
the following provisions:

  (a)   Upon the grant of Restricted Stock, the Committee shall cause a stock
certificate registered in the name of the Participant to be issued and, if the
Committee determines that the Restricted Stock shall be held by the Company or
in escrow rather than delivered to the Participant pending the release of
applicable restrictions, the Committee may require the Participant to also
execute and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable, and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement. If a
Participant shall fail to execute an agreement evidencing an award of Restricted
Stock and, if applicable, an escrow agreement and blank stock power within the
amount of time specified by the Committee, the award of Restricted Stock shall
be null and void. Subject to the restrictions set forth in this Section 8 and
the applicable Evidence of Award, the Participant generally shall have the
rights and privileges of a stockholder as to such Restricted Stock, including
without limitation the right to vote such Restricted Stock. To the extent shares
of Restricted Stock are forfeited, any stock certificates issued to the
Participant evidencing such shares shall be returned to the Company, and all
rights of the Participant to such shares and as a stockholder with respect
thereto shall terminate without further obligation on the part of the Company.

Page 14



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

  (b)   Unless a longer Restricted Period is provided by the Committee in an
applicable Evidence of Award, for purposes of this Plan, the Restricted Period
shall lapse to the extent of one-third of the Restricted Stock and Restricted
Stock Units covered thereby one year after the Date of Grant and to the extent
of an additional one-third of such Restricted Stock and Restricted Stock Units
after each of the next two successive years thereafter. The unvested portion of
Restricted Stock and Restricted Stock Units shall terminate and be forfeited
upon termination of employment or service of the Participant granted the
applicable Award.     (c)   Each such grant shall provide that the Restricted
Stock covered by such grant shall be, to the extent that the Restricted Period
has not lapsed in accordance with Section 8(b) hereof, subject, except (if the
Committee shall so determine) in the event of a Change in Control or other
similar transaction or event, to a “substantial risk of forfeiture” within the
meaning of Section 83 of the Code. Upon the occurrence of a Change in Control,
the Restricted Period for the Restricted Stock and Restricted Stock Units that
have not theretofore vested, or been canceled or forfeited pursuant to any
provision hereof, shall automatically lapse.     (d)   Each such grant shall
provide that during the Restricted Period, the transferability of the Restricted
Stock and Restricted Stock Units shall be prohibited or restricted in the manner
and to the extent prescribed by the Committee at the Date of Grant (which
restrictions may include, without limitation, rights of repurchase or first
refusal in the Company or provisions subjecting the Restricted Stock to a
continuing substantial risk of forfeiture in the hands of any transferee).    
(e)   (i) Upon the expiration of the Restricted Period with respect to any
shares of Restricted Stock, the restrictions set forth in the applicable
Evidence of Award shall be of no further force or effect with respect to such
shares, except as set forth in the applicable Evidence of Award. If an escrow
arrangement is used, upon such expiration, the Company shall deliver to the
Participant, or his or her Beneficiary, without charge, the stock certificate
evidencing the shares of Restricted Stock that have not then been forfeited and
with respect to which the Restricted Period has expired (rounded down to the
nearest full share). Dividends, if any, that may have been withheld by the
Committee and attributable to any particular share of Restricted Stock shall be
distributed to the Participant in cash or, at the sole discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to the
amount of such dividends, upon the release of restrictions on such share and, if
such share is forfeited, the Participant shall have no right to such dividends
(except as otherwise set forth by the Committee in the applicable Evidence of
Award).     (ii)   Unless otherwise provided by the Committee in the Evidence of
Award, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall deliver to the
Participant, or his or her beneficiary, without charge, one share of Common
Stock for each such outstanding Restricted Stock Unit; provided, however, that
the Committee may, in its sole discretion, elect to (1) pay cash or part cash
and part Common Stock in lieu of delivering only shares of Common Stock in
respect of such Restricted Stock Units or (2) defer the delivery of Common Stock
(or cash or part Common Stock and part cash, as the case may be) beyond the
expiration of the Restricted Period. If a cash payment is made in lieu of
delivering shares of Common Stock, the amount of such payment shall be equal to
the Fair Market Value of the Common Stock as of the date on which the Restricted
Period lapsed with respect to such Restricted Stock Units, less an amount equal
to any federal, state, local and non-U.S. income and employment taxes required
to be withheld.

Page 15



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

  (f)   Each certificate representing Restricted Stock awarded under the Plan
shall bear a legend substantially in the form of the following in addition to
any other information the Company deems appropriate until the lapse of all
restrictions with respect to such Common Stock:

      The transferability of this certificate and the shares of stock
represented hereby are subject to the restrictions, terms and conditions
(including forfeiture provisions and restrictions against transfer) contained in
the Waste Services, Inc. 2007 Equity and Performance Incentive Plan and
Restricted Stock Award Agreement entered into between the registered owner of
such shares and Waste Services, Inc. A copy of such Plan and Award Agreement is
on file in the office of the Secretary of Waste Services, Inc., 1122
International Boulevard, Suite 601, Burlington, ON L7L 6Z8.

      Such legend shall not be removed from the certificate evidencing such
shares until the Restricted Period for such Restricted Stock has lapsed pursuant
to the terms hereof.

9.   Performance Compensation Awards

  (a)   The Committee shall have the authority, at the time of grant of any
Award described in Sections 6 through 8 of the Plan and pursuant to Section 10
of the Plan, to designate such Award as a Performance Compensation Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code.     (b)   The Committee shall have sole discretion to select the
length of the Performance Period (provided that the vesting period shall not be
less than one year), the type(s) of Performance Compensation Awards to be
issued, the Performance Objectives that will be used to establish the
Performance Goal(s), the kind(s) and/or level(s) of the Performance Goals(s)
that are to apply and the Performance Formula. Within the first 90 days of a
Performance Period (or, if longer or shorter, within the maximum period allowed
under Section 162(m) of the Code), the Committee shall, with regard to the
Performance Compensation Awards to be issued for such Performance Period,
exercise its discretion with respect to each of the matters enumerated in the
immediately preceding sentence and record the same in writing.     (c)   Any one
or more of the Performance Objectives may be used on an absolute or relative
basis to measure the performance of the Company and/or one or more Affiliates as
a whole or any business unit(s) of the Company and/or one or more Affiliates or
any combination thereof, as the Committee may deem appropriate, or any of the
Performance Objectives may be compared to the performance of a selected group of
comparison companies, or a published or special index that the Committee, in its
sole discretion, deems appropriate, or as compared to various stock market
indices. The Committee also has the authority to provide for accelerated vesting
of any Award based on the achievement of Performance Goals pursuant to the
Performance Objectives established by the Committee. To the extent required
under Section 162(m) of the Code, the Committee shall, within the first 90 days
of a Performance Period (or, if longer or shorter, within the maximum period
allowed under Section 162(m) of the Code), define in an objective fashion the
manner of calculating the Performance Objectives it selects to use for such
Performance Period and thereafter promptly communicate such Performance
Objectives to the Participant.

Page 16



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

  (d)   In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing Performance Objectives without
obtaining stockholder approval of such alterations, the Committee shall have
sole discretion to make such alterations without obtaining stockholder approval.
The Committee is authorized at any time during the first 90 days of a
Performance Period (or, if longer or shorter, within the maximum period allowed
under Section 162(m) of the Code), or at any time thereafter to the extent the
exercise of such authority at such time would not cause the Performance
Compensation Awards granted to any Participant for such Performance Period to
fail to qualify as “performance-based compensation” under Section 162(m) of the
Code, in its sole discretion, to adjust or modify the calculation of a
Performance Goal for such Performance Period, based on and in order to
appropriately reflect the following events: (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs;
(v) extraordinary nonrecurring items as described in Accounting Principles
Committee Opinion No. 30 (or any successor pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year; (vi) acquisitions or divestitures; (vii) any other specific
unusual or nonrecurring events, or objectively determinable category thereof;
(viii) foreign exchange gains and losses; and (ix) a change in the Company’s
fiscal year.     (e)   Unless otherwise provided in the applicable Evidence of
Award, a Participant must be employed by the Company on the last day of a
Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.     (f)   A Participant shall be
eligible to receive payment in respect of a Performance Compensation Award only
to the extent that: (A) the Performance Goals for such period are achieved; and
(B) all or some of the portion of such Participant’s Performance Compensation
Award has been earned for the Performance Period based on the application of the
Performance Formula to such achieved Performance Goals.     (g)   Following the
completion of a Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance Goals for the Performance
Period have been achieved and, if so, calculate and certify in writing that
amount of the Performance Compensation Awards earned for the period based upon
the Performance Formula. The Committee shall then determine the amount of each
Participant’s Performance Compensation Award actually payable for the
Performance Period and, in so doing, the Committee may reduce or eliminate the
amount of the Performance Compensation Award earned under the Performance
Formula in the Performance Period if, in its sole judgment, such reduction or
elimination is appropriate. The Committee shall not have the discretion, except
as is otherwise provided in the Plan, to (A) grant or provide payment in respect
of Performance Compensation Awards for a Performance Period if the Performance
Goals for such Performance Period have not been attained; or (B) increase a
Performance Compensation Award above the applicable limitations set forth in
Section 3 of the Plan.

10.   Other Awards       Stock Bonuses

      The Committee may issue unrestricted Common Stock, or other Awards
denominated in Common Stock, under the Plan to Eligible Persons, either alone or
in tandem with other awards, in such amounts as the Committee shall from time to
time in its sole discretion

Page 17



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

      determine. Each Stock Bonus Award granted under the Plan shall be
evidenced by Evidence of an Award. Each Stock Bonus Award so granted shall be
subject to such conditions not inconsistent with the Plan as may be reflected in
the applicable Evidence of Award.

11.   Awards to Non-Employee Directors

  (a)   The Committee (which for the purposes of this Section shall consist of
independent directors) may, from time to time and upon such terms and conditions
as it may determine, authorize the grant to Non-Employee Directors of Stock
Awards upon terms and conditions consistent with Sections 6, 7, 8, 9 and 10 of
the Plan, except that the unvested portion of an Option Right or Stock
Appreciation Rights shall automatically be forfeited upon termination of service
on the Board and the vested portion of such Option Rights and Stock Appreciation
Rights shall remain exercisable for (A) one year after such termination other
than by reason of death or disability (as determined by the Committee in its
sole discretion), or on their stated expiration date, whichever occurs first;
provided, however, that any Option Rights or Stock Appreciation Rights may
provide that a Non-Employee Director will be entitled to exercise any such
Option Rights immediately in full at any time after any such termination until
their stated expiration date if the sum of his or her period of service on the
Board and his or her specified age equals 70 (“Rule of 70”); or (B) three years
after the Non-Employee Director’s death or disability, but in no event after the
expiration date of the term of such Option Rights or Stock Appreciation Rights.
The Committee, in its discretion, may amend the exercise period specified
herein.     (b)   If a Non-Employee Director subsequently becomes an employee of
the Company or an Affiliate while remaining a member of the Board, any Awards
held under the Plan by such individual at the time of such commencement of
employment shall not be affected thereby.

12.   Fractional Shares       The Company shall not be required to issue any
fractional shares of Common Stock pursuant to this Plan. The Committee may
provide for the elimination of fractions or for the settlement of fractions in
cash.   13.   Transferability

  (a)   Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a Beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.    
(b)   Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Evidence of Award to preserve the purposes
of the Plan, to: (A) an Immediate Family Member; (B) a trust solely for the
benefit of the Participant and his or her Immediate Family Members; or (C) a
partnership or limited liability company whose only partners or stockholders are
the Participant and his or her Immediate Family Members; or

Page 18



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

      (D) any other transferee as may be approved either (I) by the Committee in
its sole discretion, or (II) as provided in the applicable Evidence of Award
(each transferee described in clauses (A), (B) (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided, that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan. The terms of any
award transferred in accordance with the immediately preceding sentence shall
apply to the Permitted Transferee and any reference in the Plan, or in any
applicable Evidence of Award, to a Participant shall be deemed to refer to the
Permitted Transferee, except that (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option Right unless there shall be in effect a registration
statement on an appropriate form covering the shares of Common Stock to be
acquired pursuant to the exercise of such Option Right if the Committee
determines, consistent with any applicable Evidence of Award, that such a
registration statement is necessary or appropriate; (C) the Committee or the
Company shall not be required to provide any notice to a Permitted Transferee,
whether or not such notice is or would otherwise have been required to be given
to the Participant under the Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Evidence of Award
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option Right shall be exercisable by the Permitted
Transferee only to the extent, and for the periods, specified in the Plan and
the applicable Evidence of Award.

14.   Right of Recapture

      If at any time within one year after the date on which a Participant
exercises an Option Right, or Stock Appreciation Right, or on which the
Restricted Period for shares of Restricted Stock or a Restricted Stock Unit
lapses, (each of which events shall be a “realization event”), if the Committee
determines in its discretion that the Company or any Affiliate has been
materially harmed by the Participant as a result of any activity of the
Participant determined by the Committee to be in competition with any activity
of the Company or any Affiliate, (including, but not limited to, accepting
employment with or serving as a consultant, advisor or in any other capacity to
an entity that is in competition with or acting against the interests of the
Company or any Affiliate), then any gain realized by the Participant from the
realization event shall be paid by the Participant to the Company upon notice
from the Company. Such gain shall be determined as of the date of the
realization event, without regard to any subsequent change in the Fair Market
Value of a share of Common Stock. The Company shall have the right to offset
such gain against any amounts otherwise owed to the Participant by the Company
(whether as wages, vacation pay, or pursuant to any benefit plan or other
compensatory arrangement).

15.   Adjustment Upon Changes in Capital Structure and Other Events

  (a)   In the event of (A) any dividend or other distribution (whether in the
form of cash, shares of Common Stock, other securities or other property,
including without limitation an extraordinary cash dividend), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, split-off, combination, repurchase or exchange of shares of Common
Stock or other securities of the Company, issuance of warrants or other rights
to acquire shares of Common Stock or other securities of the Company, or other
similar corporate transaction or event (including, without limitation, a

Page 19



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

      Change in Control) that affects the shares of Common Stock, or (B) unusual
or nonrecurring events (including, without limitation, a Change in Control)
affecting the Company, any Affiliate, or the financial statements of the Company
or any Affiliate, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange or inter-dealer
quotation system, accounting principles or law, such that in either case an
adjustment is determined by the Committee in its sole discretion to be necessary
or appropriate, then the Committee shall make any such adjustments in such
manner as it may deem equitable, including without limitation any or all of the
following:

  (i)   adjusting any or all of (A) the number of shares of Common Stock or
other securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan (including, without limitation, adjusting
any or all of the limitations under Section 3 of the Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of shares
of Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Option Price with respect to any Award or
(3) any applicable performance measures (including, without limitation,
Performance Objectives and Performance Goals);     (ii)   providing for a
substitution or assumption of Awards, accelerating the exercisability of, lapse
of restrictions on, or termination of, Awards or providing for a period of time
for exercise prior to the occurrence of such event; and     (iii)   cancelling
any one or more outstanding Awards and causing to be paid to the holders
thereof, in cash, shares of Common Stock, other securities or other property, or
any combination thereof, the value of such Awards, if any, as determined by the
Committee (which if applicable may be based upon the price per share of Common
Stock received or to be received by other stockholders of the Company in such
event), including without limitation, in the case of an outstanding Option Right
or SAR, a cash payment in an amount equal to the excess, if any, of the Fair
Market Value (as of a date specified by the Committee) of the shares of Common
Stock subject to such Option Right or SAR over the aggregate Option Price of
such Option Right or exercise price of the SAR, respectively (it being
understood that, in such event, any Option Right or SAR having a per share
Option Price or exercise price equal to, or in excess of, the Fair Market Value
of a share of Common Stock subject thereto may be canceled and terminated
without any payment or consideration therefor);

      provided, however, that in the case of any “equity restructuring” (within
the meaning of the Financial Accounting Standards Board Statement of Financial
Accounting Standards No. 123 (revised 2004)), the Committee shall make an
equitable or proportionate adjustment to outstanding Awards to reflect such
equity restructuring. Any adjustment in Incentive Stock Options under this
Section 15 (other than any cancellation of Incentive Stock Options) shall be
made only to the extent not constituting a “modification” within the meaning of
Section 424(h)(3) of the Code, and any adjustments under this Section 15 shall
be made in a manner that does not adversely affect the exemption provided
pursuant to Rule 16b-3. The Company shall give each Participant notice of an
adjustment hereunder and, upon notice, such adjustment shall be conclusive and
binding for all purposes.

Page 20



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

  (b)   Except as expressly provided in the Plan, no Participant shall have any
rights by reason of any subdivision or consolidation of shares of stock of any
class, the payment of any dividend, any increase or decrease in the number of
shares of stock of any class or any dissolution, liquidation, merger or
consolidation of the Company or any other corporation. Except as expressly
provided in the Plan, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Common Stock subject to a Stock Award or the Option Price of
any Option Right or the exercise price of any SAR.

16.   Rights as a Stockholder       No person shall have any rights as a
stockholder with respect to any shares of Common Stock covered by or relating to
any Award granted pursuant to this Plan until the date that the Participant
becomes the registered owner of such shares. Except as otherwise expressly
provided in Section 15 hereof, no adjustment to any Stock Award shall be made
for dividends or other rights for which the record date occurs prior to the date
such stock certificate is issued.   17.   No Special Employment Rights; No Right
to Stock Award

  (a)   No employee of the Company or an Affiliate, or other person, shall have
any claim or right to be granted an Award under the Plan or, having been
selected for the grant of an Award, to be selected for a grant of any other
Award. There is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards and the
Committee’s determinations and interpretations with respect thereto need not be
the same with respect to each Participant and may be made selectively among
Participants, whether or not such Participants are similarly situated. Neither
the Plan nor any action taken hereunder shall be construed as giving any
Participant any right to be retained in the employ or service of the Company or
an Affiliate, nor shall it be construed as giving any Participant any rights to
continued service on the Board. The Company or any of its Affiliates may at any
time dismiss a Participant from employment or discontinue any consulting
relationship, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan or any Evidence of Award. By accepting
an Award under the Plan, a Participant shall thereby be deemed to have waived
any claim to continued exercise or vesting of an Award or to damages or
severance entitlement related to non-continuation of the Award beyond the period
provided under the Plan or any Evidence of Award, notwithstanding any provision
to the contrary in any written employment contract or other agreement between
the Company and its Affiliates and the Participant, whether any such agreement
is executed before, on or after the date of grant of an Award.     (b)   Unless
determined otherwise by the Committee at any point following such event:
(i) neither a temporary absence from employment or service due to illness,
vacation or leave of absence nor a transfer from employment or service with the
Company to employment or service with an Affiliate (or vice-versa) shall be
considered a termination of employment or service with the Company or an
Affiliate; and (ii) if a Participant’s employment with the Company and its
Affiliates terminates, but such Participant continues to provide services to the
Company and its Affiliates in a non-employee capacity (or vice-versa), such
change in status shall not be considered a termination of employment with the
Company or an Affiliate. Whether an authorized leave of absence, or absence in
military or government service, shall constitute termination of employment shall
be determined by the Committee in its absolute discretion, subject to applicable
law.

Page 21



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

18.   Securities Matters

  (a)   The Company shall be under no obligation to effect the registration
pursuant to the Securities Act of any interests in the Plan or any shares of
Common Stock to be issued hereunder or to effect similar compliance under any
state laws. Notwithstanding anything herein to the contrary, the Company shall
not be obligated to cause to be issued or delivered any certificates evidencing
shares of Common Stock pursuant to the Plan unless and until the Company is
advised by its counsel that the issuance and delivery of such certificates is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Common Stock are
traded. The Committee may require, as a condition of the issuance and delivery
of certificates evidencing shares of Common Stock pursuant to the terms hereof,
and without limiting the generality of Section 8 of the Plan, that the recipient
of such shares make such covenants, agreements and representations, and that
such certificates bear such legends, as the Committee, in its sole discretion,
deems necessary or desirable.     (b)   The exercise of any Option Right granted
hereunder shall be effective only at such time as counsel to the Company shall
have determined that the issuance and delivery of shares of Common Stock
pursuant to such exercise is in compliance with all applicable laws, regulations
of governmental authority and the requirements of any securities exchange on
which shares of Common Stock are traded. The Committee may, in its sole
discretion, defer the effectiveness of any exercise of an Option Right granted
hereunder in order to allow the issuance of shares of Common Stock pursuant
thereto to be made pursuant to registration or an exemption from registration or
other methods for compliance available under federal or state securities laws.
The Committee shall inform the Participant in writing of its decision to defer
the effectiveness of the exercise of an Option Right granted hereunder. During
the period that the effectiveness of the exercise of an Option Right has been
deferred, the Participant may, by written notice, withdraw such exercise and
obtain a refund of any amount paid with respect thereto.     (c)   The Committee
may cancel an Award or any portion thereof if it determines, in its sole
discretion, that legal or contractual restrictions and/or blockage and/or other
market considerations would make the Company’s acquisition of shares of Common
Stock from the public markets, the Company’s issuance of Common Stock to the
Participant, the Participant’s acquisition of Common Stock from the Company
and/or the Participant’s sale of Common Stock to the public markets, illegal,
impracticable or inadvisable. If the Committee determines to cancel all or any
portion of an Award in accordance with the foregoing, the Company shall pay to
the Participant an amount equal to the excess of (A) the aggregate Fair Market
Value of the shares of Common Stock subject to such Award or portion thereof
canceled (determined as of the applicable exercise date, or the date that the
shares would have been vested or delivered, as applicable), over (B) the
aggregate exercise price or Option Price (in the case of a SAR or Option Right,
respectively) or any amount payable as a condition of delivery of shares of
Common Stock (in the case of any other Award). Such amount shall be delivered to
the Participant as soon as practicable following the cancellation of such Award
or portion thereof.

19.   Witholding Taxes

  (a)   A Participant shall be required to pay to the Company or any Affiliate,
and the Company or any Affiliate shall have the right and is hereby authorized
to withhold, from any cash, shares of Common Stock, other securities or other
property deliverable under any Award or from any compensation or other amounts
owing to a Participant, the amount (in cash,

Page 22



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

      Common Stock, other securities or other property) of any required
withholding taxes in respect of an Award, its exercise, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Committee or the Company to satisfy all
obligations for the payment of such withholding and taxes.     (b)   Without
limiting the generality of clause (a) above, the Committee may, in its sole
discretion, permit a Participant to satisfy, in whole or in part, the foregoing
withholding liability by (A) the delivery of shares of Common Stock (which are
not subject to any pledge or other security interest and are Mature Shares)
owned by the Participant having a Fair Market Value equal to such withholding
liability, or (B) having the Company withhold from the number of shares of
Common Stock otherwise issuable or deliverable pursuant to the exercise or
settlement of the Award a number of shares with a Fair Market Value equal to
such withholding liability (but no more than the minimum required statutory
withholding liability).

20.   Amendment or Termination of the Plan

  (a)   The Board may amend, alter, suspend, discontinue, or terminate the Plan
or any portion thereof at any time; provided, that (i) no amendment to Section 9
(c), the definition of Performance Objectives or Section 20(b) (to the extent
required by the provison in such Section 20(b)) shall be made without
stockholder approval and (ii) no such amendment, alteration, suspension,
discontinuation or termination shall be made without stockholder approval if
such approval is necessary to comply with any tax or regulatory requirement
applicable to the Plan (including, without limitation, as necessary to comply
with any rules or requirements of any securities exchange or inter-dealer
quotation system on which the shares of Common Stock may be listed or quoted or
to prevent the Company from being denied a tax deduction under Section 162(m) of
the Code); provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or Beneficiary.     (b)   The Committee may, to the
extent consistent with the terms of any applicable Evidence of Award, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Evidence of
Award, prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially and adversely affect the rights of any Participant with respect to
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant; provided, further, that without stockholder
approval, except as otherwise permitted under Section 15 of the Plan, (i) no
amendment or modification may reduce the Exercise Price of any Option Right or
the Strike Price of any SAR, (ii) the Committee may not cancel any outstanding
Option Right or SAR and replace it with a new Option Right or SAR, another Award
or cash and (iii) the Committee may not take any other action that is considered
a “repricing” for purposes of the stockholder approval rules of the applicable
securities exchange or inter-dealer quotation system on which the Common Stock
is listed or quoted.     (c)   In case of termination of employment by reason of
death, disability or Retirement, or in the case of hardship or other special
circumstances, of a Participant who holds an Option Right or Appreciation Right
not immediately exercisable in full, or any shares of Restricted Stock as to
which the substantial risk of forfeiture or the prohibition or

Page 23



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

      restriction on transfer has not lapsed, or any unvested Restricted Stock
Units, the Committee may, in its sole discretion, accelerate the time at which
such Option Right or Appreciation Right may be exercised or the time at which
such substantial risk of forfeiture or prohibition or restriction on transfer
will lapse or the time when such transfer restriction will terminate or may
waive any other limitation or requirement under any such Award.

21.   No Obligation to Exercise       Subject to Section 7(h), with respect to
the deemed exercise of Stock Appreciation Rights upon their expiration, the
grant to a Participant of an Option Right or Stock Appreciation Right shall
impose no obligation upon such Participant to exercise such Option Right or
Stock Appreciation Right.   22.   Transfers Upon Death       Upon the death of a
Participant, outstanding Awards granted to such Participant may be exercised
only by the executors or administrators of the Participant’s estate or by any
person or persons who shall have acquired such right to exercise by will or by
the laws of descent and distribution. No transfer by will or the laws of descent
and distribution of any Stock Award, or the right to exercise any Award, shall
be effective to bind the Company unless the Committee shall have been furnished
with (i) written notice thereof and with a copy of the will and/or such evidence
as the Committee may deem necessary to establish the validity of the transfer
and (ii) an agreement by the transferee to comply with all the terms and
conditions of the Stock Award that are or would have been applicable to the
Participant and to be bound by the acknowledgments made by the Participant in
connection with the grant of the Stock Award. In the event that at any time any
doubt exists as to the right of any person to exercise or receive a payment
under a Stock Award, the Committee shall be entitled, in its discretion, to
delay such exercise or payment until it is satisfied that such right has been
confirmed (which may, but need not be, by order of a court of competent
jurisdiction), or to permit such exercise or make payment only upon receipt of a
bond or similar indemnification (in such amount and in such form as is
satisfactory to the Committee). Except as provided in this Section 22 or
otherwise provided in the Plan or any applicable Evidence of Award with respect
to transfers to Immediate Family Members or trusts for the benefit of Immediate
Family Members, no Stock Award shall be transferable, and Stock Awards shall be
exercisable only by a Participant during the Participant’s lifetime.   23.  
Expenses and Receipts       The expenses related to administering the Plan shall
be paid by the Company. Any proceeds received by the Company in connection with
any Stock Award will be used for general corporate purposes.   24.   Compliance
with Rule 16b-3       It is intended that the Plan be applied and administered
in compliance with Rule 16b-3. If any provision of the Plan would be in
violation of Rule 16b-3 if applied as written, such provision shall not have
effect as written and shall be given effect so as to comply with Rule 16b-3, as
determined be the Committee. The Committee is authorized to amend the Plan and
to make any such modifications to Evidence of Awards to comply with Rule 16b-3,
as it may be amended from time to time, and to make any other such amendments or
modifications deemed necessary or appropriate to better accomplish the purposes
of the Plan in light of any amendments made to Rule 16b-3.

Page 24



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

25.   Failure to Comply       In addition to the remedies of the Company
elsewhere provided for herein, a failure by a Participant (or Beneficiary or
permitted transferee) to comply with any of the terms and conditions of the Plan
or the agreement executed by such Participant (or Beneficiary or permitted
transferee) evidencing a Stock Award, unless such failure is remedied by such
Participant (or Beneficiary or permitted transferee) within ten days after
having been notified of such failure by the Committee, shall be grounds for the
cancellation and forfeiture of such Stock Award, in whole or in part, as the
Committee, in its absolute discretion, may determine.   26.   Effective Date of
Plan       The Plan was adopted by the Board of Directors on July 24, 2007,
subject to approval by the stockholders of the Company. Stock Awards may be
granted under the Plan at any time prior to the receipt of such stockholder
approval; provided, however, that each such grant shall be subject to such
approval. Without limitation on the foregoing, no Option Right, or SAR may be
exercised prior to the receipt of such approval and no share certificate shall
be issued pursuant to a grant of Restricted Stock or Stock Bonus prior to the
receipt of such approval.   27.   Term of the Plan       No grant shall be made
under this Plan more than ten years after the date that this Plan is adopted by
the Board, but all grants made on or prior to such date shall continue in effect
thereafter subject to the terms thereof and of this Plan.   28.   Sevarability
of Provisions       If any provision of this Plan is held to be invalid or
unenforceable, the other provisions of the Plan shall not be affected but shall
be applied as if the invalid or unenforceable provision had not been included in
the Plan.   29.   Applicable Law       The Plan and all Awards granted and
actions taken thereunder shall be governed by and construed in accordance with
the internal substantive laws of the State of Delaware.   30.   Payments to
Persons Other than Participants       If the Committee shall find that any
person to whom any amount is payable under the Plan is unable to care for his or
her affairs because of illness or accident, or is a minor, or has died, then any
payment due to such person or his or her estate (unless a prior claim therefor
has been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his or her spouse, child, relative, an
institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Committee and the Company therefor.

Page 25



--------------------------------------------------------------------------------



 



Waste Services, Inc.
2007 Equity and Performance Incentive Plan
Plan Document

31.   Non-Exclusivity of Plan       Neither the adoption of this Plan by the
Board nor the submission of this Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options otherwise than
under this Plan, and such arrangements may be either applicable generally or
only in specific cases.   32.   Reliance on Reports       Each member of the
Committee and each member of the Board shall be fully justified in acting or
failing to act, as the case may be, and shall not be liable for having so acted
or failed to act in good faith, in reliance upon any report made by the
independent public accountant of the Company and its Affiliates and/or any other
information furnished in connection with the Plan by any agent of the Company or
the Committee or the Board, other than himself or herself.   33.   Other
Agreements       The Committee may require as a condition to the front of and/or
receipt of shares of Company Stock under an Award, that the Participant execute
lock-up, shareholder or other agreements, as it may determine in its sole and
absolute discretion.

Page 26